DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1-3, and 10-12; cancellation of claims 4 and 21; and addition of claims 24-27 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-18, 20, 22, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1-3 recite a composite stiffness of the support layer which comprises a first and second layer and perimeter support ranging from 1x105 to 3x105 N/m, and points to support in paragraphs 0012-0013, 0042-0043, 0048, 0050-0057 and examples 1-3 of the specification. Paragraph 0050 discloses a composite stiffness 1x105 N/m of a specific example and having a specific first and second layer composition (i.e., ABS and hollow cavity), whereas none of claims 1-3 limit the materials of the first or second layers. Thus, the composite stiffness supported by paragraph 0050 does not support the composite stiffness across the breadth of the claimed structure (i.e., the first and second layer and perimeter support and every material for these layers) or provide support for the entire claimed range as a composite stiffness value of only 1x105 N/m is supported. Paragraph 0057 teaches the second layer stiffness ranging from 1x105 to 3x105 N/m. While paragraph 0057 supports a range of stiffness for the second layer, the claimed stiffness is a composite stiffness which includes a first layer and a perimeter support, hence, the range is not supported for the structure as claimed. Similarly paragraph 0042 teaches a stiffness of the first and second layer of 2.9x105 N/m, however does not support the composite stiffness as claimed given the value does not include a perimeter support. Consequently, after reviewing the specification support for the limitation was not found.
	Claims 8-18, 20, 22, and 24-27 are rejected as being dependent upon unsupported claims 1, 2, or 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 10-16, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0025640) in view of Radivojevic et al. (US 2015/0110989) and further in view of Webb et al. (WO 2015/188029).
	Regarding claim 1, Kim discloses a display (14) comprising an outer protective display layer (50), having a thickness of 0.05 to 2 mm (i.e., 50 to 2000 microns) (0035), overlapping the claimed thickness of less than or equal to 200 microns.
	While Kim teaches a support layer adjacent the glass element (i.e., layers 46, 44, and 30). Kim does not teach the support layer comprising a first and second layer and perimeter support wherein the perimeter support comprises a frame comprising an outer wall circumscribing a cavity and the second layer is positioned within the cavity or the first layer comprising a first stiffness of from 9x105 to 2.0x106 N/m and the support layer having a composite stiffness in a range from 1x105 to 3x105 N/m.
	Regarding the support structure, Radivojevic, in the analogous field of display film stacks (0001) discloses an apparatus for protecting a component. The apparatus comprising an encapsulated portion (13) configured to receive at least one component (2) such as an OLED display or other electronic components (0038). In particular, as can be seen from Fig. 1 and 2, the encapsulated portion comprises a superstrate (5; instant first layer), sidewalls (9; frame) and a source material (3; instant second layer) positioned within the cavity formed by the sidewalls circumscribing a cavity.

    PNG
    media_image1.png
    552
    700
    media_image1.png
    Greyscale

	A person of ordinary skill in in the art before the effective filing date of the claimed invention would have found it obvious for the encapsulation layer of Kim to have a structure of the encapsulation unit as taught in Radivojevic, to provide a flexible gas barrier film to protect an electronic component from contaminates (0001 and 0026-0027).	
	Regarding the support layer stiffness, Webb, in the analogous field of flexible glass laminates (0002), teaches a flexible glass layer and property control layer (0049). The property control layer including multiple stiffness control layers (0055), in particular, Webb teaches the multiple control layers enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). The stiffness of the property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile stress within the glass layer when rolled (0058). While Webb does not expressly teach a first layer having a first stiffness of from 9x105 to 2.0x106 N/m, or a composite stiffness in a range of from 1 x105 to 3x105 N/m, it would have been obvious to one having ordinary skill in the art that the individual layer stiffness as well as overall stiffness of the property control layer is a result effective variable. Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses of the superstrate, source component, and sidewall layers of the apparatus of modified Kim, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the layer stiffnesses through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding claim 2, Kim discloses a display (14) comprising an outer protective display layer (50), having a thickness of 0.05 to 2 mm (i.e., 50 to 2000 microns) (0035), overlapping the claimed thickness of less than or equal to 200 microns.
	While Kim teaches a first layer adjacent the glass element (i.e., encapsulation layer 46), Kim does not disclose a suitable stiffness for the first layer. Kim does not teach a perimeter support layer adjacent the first layer and comprising an outer wall circumscribing a cavity and comprising a stiffness less than the stiffness of the first layer, a second layer positioned within the cavity of the perimeter support, or a composite stiffness of the first layer, second layer, and the perimeter support being in a range from 1x105 to 3x105 N/m. Kim is further silent regarding the glass layer having a first pen drop height value when directly adjacent a solid aluminum stage or a second pen drop height value when directly adjacent the first layer which in turn is directly adjacent the solid aluminum state and which is greater than the first pen drop height value.
	Regarding the support structure, Radivojevic, in the analogous field display film stacks (0001) discloses an apparatus for protecting a component. The apparatus comprising an encapsulated portion (13) configured to receive at least one component (2) such as an OLED display or other electronic components (0038). In particular, as can be seen from Fig. 1 and 2, the encapsulated portion comprises a superstrate (5; instant first layer), sidewalls (9; frame) and a source material (3; instant second layer) positioned within the cavity formed by the sidewalls circumscribing a cavity.

    PNG
    media_image1.png
    552
    700
    media_image1.png
    Greyscale

	A person of ordinary skill in in the art before the effective filing date of the claimed invention would have found it obvious for the encapsulation layer of Kim to have a structure of the encapsulation unit as taught in Radivojevic, to provide a flexible gas barrier film to protect an electronic component from contaminates (0001 and 0026-0027).	
	Regarding the support layer stiffness, Webb, in the analogous field of flexible glass laminates (0002), teaches a flexible glass layer and property control layer (0049). The property control layer including multiple stiffness control layers (0055), in particular, Webb teaches the multiple control layers enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). The stiffness of the property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile stress within the glass layer when rolled (0058). While Webb does not expressly teach a first layer having a first stiffness of from 9x105 to 2.0x106 N/m, or a composite stiffness in a range of from 1 x105 to 3x105 N/m, or the perimeter support comprising a stiffness less than the first stiffness, it would have been obvious to one having ordinary skill in the art that the individual layer stiffness as well as overall stiffness of the property control layer is a result effective variable. Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses of the superstrate, source component, and sidewall layers of the apparatus of modified Kim, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the layer stiffnesses through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding the pen drop height values, applicant’s specification teaches that with an increase in the stiffness of the second layer the pen drop height value is increased (see paragraph 0049). Consequently, as the pen drop height values are directly related to the stiffness of the layers in the laminate, and it would have been obvious to adjust, through routine optimization, the stiffnesses of the layers in the apparatus of modified Kim (see discussion above), the prior art laminate is expected to have first and second pen drop height values as claimed, in which the second pen drop height value is greater than the first pen drop height value.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding the overlapping ranges discussed in claims 1 and 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 8, Kim discloses the cover layer being attached to the encapsulation layer via an adhesive layer (0036). Radivojevic discloses the source material includes a solution having dissolved gas (0043), which is different from the adhesive material of Kim.
Regarding claim 10, Radivojevic discloses the perimeter support further comprising a substrate (1; instant cap) which is different in shape from the sidewalls (Fig. 1 and 2).
Regarding claim 11, Radivojevic discloses the sidewalls comprising a cap which is formed as a monolith (see annotated figure below):

    PNG
    media_image2.png
    232
    673
    media_image2.png
    Greyscale

	Regarding claim 12, Radivojevic discloses the substrate bonded to the sidewalls (0050). Alternatively, when the cap is viewed as the top of the sidewalls as the cap and sidewalls are a unitary structure they are necessarily bonded to one another.
	Regarding claims 13, 16, and 18, Radivojevic discloses that the source material may comprise an adhesive to secure the source material layer and superstrate together (0058). Radivojevic further teaches that the surface material includes a gas (0060-0061) and thus comprises a different material than the adhesive material.
	Regarding claims 14 and 15, Radivojevic discloses the source material comprising a composite of more than one layer (i.e., including the component layers 2) (Fig. 2).
	Regarding claim 20, applicant’s specification teaches that with an increase in the stiffness of the second layer the pen drop height value is increased (see paragraph 0049). Consequently, as the pen drop height values are directly related to the stiffness of the layers in the laminate, and it would have been obvious to adjust, through routine optimization, the stiffnesses of the layers of the apparatus of modified Kim (see discussion above), the prior art laminate is expected to have first, second, and third pen drop height values as claimed, including in which the third pen drop height value is greater than the second pen drop height value and greater than two times the first pen drop height value.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 22, Radivojevic teaches the source material including gas (0043).
	

Claims 3, 17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (WO 2015/188029).
	Regarding claim 3, Webb discloses a flexible glass assembly (0002) comprising a flexible glass substrate having a thickness of no more than 0.3 mm (300 microns), overlapping the claimed thickness of less than or equal to 200 microns; and a property control layer, comprising one or more stiffness control layers (0007).
	Webb does not expressly teach the first layer comprising a first stiffness of from 9x105 to 2.0x106 N/m, and the support layer comprising a composite stiffness in a range from 1x105 to 3x105 N/m, or the glass element being disposed on top of the first layer which in turn is directly adjacent a solid aluminum stage comprising a first pen drop height value, the glass element further comprising a second pen drop height value when directly adjacent the first layer which in turn is disposed on top of the perimeter support and the perimeter support and second layer are directly adjacent the solid aluminum stage the glass element comprises a second pen drop height value which is greater than two times the first pen drop height value.
	However, Webb teaches the multiple control layers enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). The stiffness of the property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile stress within the glass layer when rolled (0058). While Webb does not expressly teach a first layer having a first stiffness of from 9x105 to 2.0x106 N/m, or a composite stiffness in a range of from 1 x105 to 3x105 N/m, it would have been obvious to one having ordinary skill in the art that the individual layer stiffness as well as overall stiffness of the property control layer is a result effective variable. Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the layer stiffnesses through routine experimentation in the absence of a showing of criticality.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Regarding the pen drop height values, applicant’s specification teaches that with an increase in the stiffness of the second layer the pen drop height value is increased (see paragraph 0049). Consequently, as the pen drop height values are directly related to the stiffness of the layers in the laminate, and it would have been obvious to adjust, through routine optimization, the stiffnesses of the layers of the apparatus of Webb (see discussion above), the prior art glass laminate is expected to have first and second pen drop height values as claimed, in which the second pen drop height value is greater than two times greater than the first pen drop height value.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 17, Webb discloses the property control layer including multiple stiffness control layers (40, 42, and 44), there the first layer may be viewed as layer 44 and the second layer comprises a composite of more than one layer e.g., layers 42 and 44.
Regarding claim 26, Webb teaches the property control layer comprising a plurality of stiffness control layers (0055) and the first layer comprising a first material (0049-0050), and an adhesive material (20) joining the first material of the first layer to the glass element (12) (Fig. 1), and the second layer comprises a material different from the adhesive material (0049-0051).
Regarding claim 27, Webb discloses the adhesive material having a thickness less than of equal to about 1000 µm, less than or equal to about 500 µm, less than or equal to about 250 µm, less than or equal to about 50 µm, less than or equal to 40 µm, overlapping the claimed thickness from about 25 to about 50 microns.
Regarding the overlapping ranges discussed in claims 3 and 27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Radivojevic in view of Webb as applied to claim 8 above, and further in view of Chang et al. (US 2015/0210588).
	Regarding claim 9, modified Kim discloses the limitations of claim 8 as discussed above. While Kim teaches the cover layer attached with an adhesive layer (0036), Kim does not disclose a suitable adhesive thickness.
	Chang, in the analogous field of glass stack assemblies (0002) discloses joining a glass element to another layer via an approximately 25 µm thick pressure-sensitive adhesive (0006), overlapping the claimed adhesive thickness of from about 25 microns to about 50 microns.
	 A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of modified Kim to have a thickness of approximately 25 µm, as taught by Chang, with the expectation of further increasing the puncture resistance of the surface layer (0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Radivojevic in view of Webb as applied to claim 1 above, and further in view of Morita et al. (US 2013/0193844).
	Regarding claim 24, modified Kim discloses the limitations of claim 1 as discussed above. Radivojevic teaches the source material including gas (0043). While Radivojevic teaches the superstrate being any suitable material (0048), Radivojevic does not teaches the material being glass or acrylonitrile butadiene styrene.
	Morita, in the analogous field of display devices (0002), discloses an organic EL element including a substrate (6) formed or thin glass or a thermoplastic resin such as acrylonitrile butadiene styrene (ABS) (0062).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the superstrate of modified Kim, to be formed of acrylonitrile butadiene styrene, as taught by Morita, to protect the device against oxygen and moisture (0062).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Webb and further in view of Bocko et al. (US 2006/0207967)
	Regarding claim 25, Webb discloses the limitation of claim 3 as discussed above. Webb further teaches the property control layer formed of a glass material (0049) or a polymer material including polyethylene (0050), the materials being selected to provide various properties in the stiffness control layers of the property control layer (0050). Webb does not expressly teach the first layer comprising glass or ABS and the second layer comprising foamed polyethylene, gas, air, or evacuated space.
	Bocko, in the analogous field of glass substrates (0003), discloses a product comprising a display substrate (20) made of glass (0030) and a microporous support substrate (30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the first stiffness control layer of Webb to include glass, as taught by Bocko, allowing for direct formation of display device components (0028). A person of ordinary skill would have further found it obvious for the polyethylene stiffness control layer (i.e., second layer) to be foamed, as taught by Bocko, to allow effective interaction at the adhesion interface (0049).

Response to Arguments
Applicants arguments filed 04/19/2022 have been fully considered but they are not persuasive. 

Applicant argues that the measurement of the second stiffness corresponds to the claimed composite stiffness and that examples 1-3 include a perimeter support.
	The specification does not support an interpretation of the second stiffness corresponding to the claimed composite stiffness as argued by applicant. The composite stiffness as claimed in claims 1 and 2 includes the first layer, second layer, and perimeter support. In claim 3 the support layer includes the first and second layer. The specification sets forth that the second layer comprises a second stiffness (specification 0009-0014, and 0057), this is not synonymous with a composite stiffness.
	It is further not agreed that all of examples 1-3 include a perimeter support. Examples 1 and 2 do not include a perimeter support. The specification sets forth that example 1 includes an aluminosilicate glass as a first layer and a foamed polyethylene for the second layer (0042). Likewise, example 2 includes an aluminosilicate glass as a first layer and foamed polyethylene for a second layer (0043). Comparative examples 1-4 further do not include a perimeter support (0031-0034). Example 3 is the only example including a perimeter support. Thus, even if it were agreed that the second stiffness could be viewed as a composite stiffness (which as discussed above it is not), the claimed range for the composite stiffness is not supported across the breadth of the claim range. Example 3 is only one data point (i.e., a stiffness of 1.0x105 N/m) of a stiffness for a structure including the first and second layer and perimeter support, and this value does not support the claimed range from 1x105 to 3x105.
	Similarly, the structure of the support in claim 3 comprises and first and second layer, however, the stiffness values in the example and as discussed in the measurements in paragraph 0059 do not support the range across the breadth of range or materials.

Applicant further argues that the claimed stiffnesses provide unexpected beneficial results over the prior art. Applicant argues that the demonstrated unexpected benefits are commensurate in scope with the claims and of both statistical and practical significance.
	The examiner respectfully disagrees that the proffered evidence is commensurate is scope with the claims. In particular, the claims recite a composite stiffness of the support layer (which includes a first and second layer and perimeter support) [Claims 1 and 2] or first and second layer and perimeter support [Claim 3] ranging from 1x105 to 3x105 N/m. However, the specification does not support the composite stiffness as claimed. Claims 1-3 do not limit the materials of the first, second, and/or perimeter support whereas the examples are directed to specific materials. Moreover, the claimed stiffnesses are broader then the evidence provided. Specifically, the claimed first layer stiffness if rom 9x105 to 2.0x106 N/m but the examples and comparative examples do not provide values at the or near the endpoints. Likewise, the evidence provided supporting the range composite stiffness does not include values within the claimed range. From the data a trend across the breadth of the claimed ranges for the first stiffness and the composite stiffness cannot be determined, such that if can be determined that the unexpected results would occur across the entire range, as well as from all materials meeting the claimed stiffness values or pen drop heights.

Applicant argues regarding Webb that the disclosure does not disclose, teach or suggest adjusting the stiffness of multiple layers together to affect the composite stiffness. Applicant points to an embodiment of Webb in which the stiffness control layers are used to locate the neutral axis at or near the interface of the flexible glass layer and adhesive layer to suggest that it would not be obvious to have configured the layers as claimed by applicant. Moreover, applicant argues that there is no insufficient evidence to establish that the disclosure of Webb could be optimized to identify the relationship as claimed by applicant.
	The examiner respectfully disagrees. Webb teaches a property control layer that may include stiffness control layers which enable the property control layer to have a suitable effective stiffness to unit area weight ratio even if one or more of the individual stiffness control layers do not include a stiffness to unit area weight ratio within a desired range (0055). This expressly teaches that the stiffness control layers have a different stiffness from the property control layer as a whole. Webb further teaches that the materials of each stiffness control layer is selected to achieve properties within the property control layer (0050). Applicant argues that because Webb teaches an embodiment which does not meet the claimed limitations that it would be unobvious to have arrived at the stiffness relationship recited in the claimed. However, an exemplary embodiment does not teach away from other possible implementations. Indeed, Webb expressly states such is the case (0070), reciting that particularly any preferred embodiments are merely possibly examples of implementations, merely set forth for a clear understanding of the variously principles of the invention.
	As discussed above, while Webb does not expressly teach the ranges of the first layer and composite stiffnesses, Webb teaches property control layer being selected to control both the stiffness and flexibility of the laminate structure and selected for optimizing handling and installation while reducing or eliminating tensile stress within the glass layer when rolled (0058). Based on the disclosure of Webb, it would have been obvious to a person of ordinary skill to have optimized the individual layer stiffnesses, as well as to have optimized the composite stiffness, to achieve a laminate with better handability and to minimize fracture (0048). This is because Webb expressly sets forth that minimizing tensile stress reduces risk of fracture in the glass and optimizing stiffness to minimize fracture (0047-0048), including from events such as impact, dropping, handling, and unpredictable flexure (0045). Thus, there is an express teaching between the stiffness of the composite and layers and impact resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781